 



Exhibit 10.2
[SunCom Letterhead]
September 16, 2007
Mr. Eric Haskell
1100 Cassatt Road
Berwyn, PA 19312
Dear Mr. Haskell:
     You previously entered into an employment agreement with SunCom Wireless
Management Company, Inc. (the “Company”) dated May 26, 2006 to be effective as
of December 20, 2005 (the “Original Employment Agreement”) and thereafter
amended by a certain Letter Agreement (the “2006 Letter Agreement”) dated
July 12, 2006 and a certain Letter Agreement (the “January 2007 Letter
Agreement”) dated January 31, 2007. The Original Employment Agreement as amended
by the 2006 Letter Agreement and the January 2007 Letter Agreement is referred
to collectively herein as the “Existing Employment Agreement”. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meaning set forth in the Existing Employment Agreement.
     Each of the Company and SunCom Wireless Holdings, Inc. (“SunCom”) pursuant
to this letter agreement (this “Agreement”) hereby agrees to modify the terms of
your Existing Employment Agreement as set forth below:
     1. Benefits Upon Termination. Section 1 of the January 2007 Letter
Agreement is hereby deleted in its entirety and replaced by the following:
Notwithstanding Sections 6(b) and 6(c) of the Original Employment Agreement (or
any other provision of the Existing Employment Agreement), in the event of a
termination of Executive’s employment (i) by the Company Without Cause, (ii) by
the Company by notice of non-renewal pursuant to Section 1 of the Original
Employment Agreement, (iii) by Executive for Good Reason, (iv) by reason of
Executive’s death or Disability, or (v) by Executive in accordance with
Section 3 of this Agreement, then Executive (or his estate, as applicable) shall
be entitled (in addition to any non-cash severance-related benefits, payments or
compensation provided for in the Existing Employment Agreement) to:
          (a) a salary continuation benefit in the amount of Executive’s Base
Salary on the date of such termination;
          (b) a bonus for the calendar year during which salary continuation is
paid (without regard to the date during such year that such termination occurs)
in the amount Executive’s full target Management Business Objective bonus for
such year, which bonus shall be calculated (i) in accordance with Section 3(b)
of the Original Employment Agreement and (ii) as if Executive had achieved one
hundred percent

 



--------------------------------------------------------------------------------



 



(100%) of his related bonus-based goals for the Management Business Objective
bonus for such calendar year;
          (c) payment of the amount of any Management Business Objective bonus
to which the Executive would otherwise be entitled for the calendar year during
which the Executive’s termination occurs (prorated appropriately to reflect the
months worked prior to such termination); and
          (d) immediate vesting of all unvested shares of SunCom owned by
Executive as of the date of such termination (whether such shares are subject to
the Plan or a restricted stock award letter agreement or comparable agreement).
     The benefits described in Sections 1(a), 1(b) and 1(c) above shall be
payable in a single lump sum as soon as practicable, but in no event more than
ten (10) business days, following the end of the Employment Period; provided
that in the event that such benefits constitute “deferred compensation” payable
to a “key employee” of a publicly-traded corporation pursuant to Section 409A of
the Internal Revenue Code of 1986, as amended, on account of separation of
service, such benefits shall not be payable until six (6) months following
Executive’s separation from service and shall not accrue interest during such
6-month period.
     In the event of a termination of Executive’s employment under circumstances
other than those described in this Section 1 or in Section 3 of this Agreement,
Executive shall be entitled to only those termination-related benefits, payments
or compensation provided for in the Existing Employment Agreement.
     The parties acknowledge and agree that the Company has previously deposited
the aggregate amount of Executive’s benefits described in Sections 1(a) and 1(b)
into an irrevocable trust with a third party trustee pursuant to an irrevocable
trust agreement.
     Notwithstanding anything to the contrary contained herein, payment to
Executive of the benefits described in this Section 1 shall be contingent upon
the Executive (or his executor, as applicable) executing and delivering to the
Company a mutual general release of claims in the form attached hereto as
Exhibit A (the “Release”).
  2. Sale Transaction Bonus. Section 2 of the January 2007 Letter Agreement is
hereby deleted in its entirety and replaced by the following:
     If (a) SunCom has executed an agreement to engage in a Sale Transaction (as
hereinafter defined) by December 31, 2007, (b) such Sale Transaction has been
consummated by December 31, 2008, (c) the Executive remains actively employed
(not on a leave of absence, other than an FMLA leave of absence) with the
Company through the consummation of the Sale Transaction, (d) the Executive is
otherwise in compliance with the terms of the Existing Employment Agreement as
may be amended at any time in the future, including by the terms of this
Agreement, (e) the Executive complies with, and uses commercially reasonable
efforts to take such actions as are necessary to cause the Company and its
Affiliates to comply with, the terms and conditions of agreements entered into
by the Executive or the Company or its Affiliates effecting or otherwise
relating to the Sale Transaction, and (f) the Executive takes such action and
uses

 



--------------------------------------------------------------------------------



 



commercially reasonable efforts to cause the Company or its Affiliates to
implement or otherwise execute the business plan previously provided to the
purchaser in connection with the Sale Transaction, the Executive will be
eligible to receive a sale bonus in connection with such Sale Transaction in the
following amounts (the "Sale Bonus") based on the Sale Proceeds (as hereinafter
defined):

      Sale Proceeds   Sale Bonus Amount
At least $2.2B
  $1,577,731
At least $2.3B
  $2,018,908
At least $2.4B
  $2,460,084
At least $2.6B
  $3,342,437
At least $2.8B
  $4,224,790
At least $3.0B
  $5,107,143

     If the Sale Proceeds are less than $2,200,000,000, then the Sales Bonus
amount will be extrapolated in accordance with the foregoing calculations;
provided that no amounts will be paid if the Sale Proceeds are less than
$1,700,000,000; further provided that such calculation shall take into
consideration the Sale Bonus amounts paid to other participating executives of
the Company for Sale Proceeds less than $2,000,000,000 (other than the six
executives added to the Sale Bonus arrangement following the preliminary review
of the proposed participants by the Board at its meeting held on August 8,
2007); and further provided that in the event the Sale Proceeds are less than
$2,000,000,000, the aggregate Sale Bonus pool will be based on two percent of
the Sale Proceeds. In the event that the Sale Proceeds fall between the amounts
reflected above, the Sale Bonus shall be calculated by interpolating on a
straight line basis to the next highest Sale Bonus amount. In the event that the
Sale Proceeds exceed $3,000,000,000, the Sale Bonus Amount shall be extrapolated
in accordance with the foregoing calculations. Notwithstanding the foregoing,
the Sale Bonus pool payable to all participating Company executives (other than
the six executives added to the Sale Bonus arrangement following the preliminary
review of the proposed participants by the Board at its meeting held on
August 8, 2007) shall not exceed three percent of the Sale Proceeds.
     The Sale Bonus shall be subject to applicable federal, state and local tax
withholding required by law. Notwithstanding anything to the contrary contained
herein: (i) if prior to the consummation of the Sale Transaction, the
Executive’s employment is terminated by the Company without Cause or by notice
of non-renewal by the Company pursuant to Section 1 of the Original Employment
Agreement, or the Executive dies, then the Executive (or his estate, as
applicable) will be paid the Sale Bonus as provided in the following paragraph;
and (ii) if the Executive’s employment is terminated by the Company for Cause
prior to the consummation of the Sale Transaction, the Executive will be
ineligible to receive any portion of the Sale Bonus.
     The benefit described in this Section 2 shall be payable in a single lump
sum as soon as practicable, but not more than ten (10) business days following
the consummation of the Sale Transaction (or receipt of Sale Proceeds which are
not Contingent Sale Proceeds (as hereinafter defined) sufficient to trigger the
Company’s obligation to pay a Sale Bonus); provided that any Sale Bonus amount
the Executive (or his estate, as applicable) is entitled to receive pursuant to
this Section 2, shall not be

 



--------------------------------------------------------------------------------



 



payable to the Executive (or his estate, as applicable) until such time as
SunCom’s stockholders have received payment with respect to their equity
interests pursuant to the terms of the agreement to engage in the Sale
Transaction. In the event that:
     (x) any portion of the Sale Proceeds is required by the terms of the Sale
Transaction to be placed into escrow, retained or held back by the buyer, or the
payment thereof is otherwise subject to contingencies based upon the occurrence
of future events (“Contingent Sale Proceeds”), the Company will not pay the
Executive the portion of the Sale Bonus attributable to the Contingent Sale
Proceeds until such time as, and only to the extent that, the Contingent Sale
Proceeds are released from escrow, no longer are retained or held back by the
buyer, or otherwise no longer are subject to payment contingencies, as the case
may be ( “Released Sale Proceeds”); and
     (y) the aggregate amount of Sale Proceeds in a Sale Transaction that do not
constitute Contingent Sale Proceeds is insufficient to trigger the Company’s
obligation to pay a Sale Bonus, then the Sale Bonus shall not be paid unless and
until the Sale Proceeds which are not Contingent Sale Proceeds are sufficient to
trigger the Company’s obligation to pay a Sale Bonus (e.g., because sufficient
Contingent Sale Proceeds have been released from escrow, no longer are retained
or held back by the buyer, or no longer are subject to payment contingencies).
          In the event that the benefits described in this Section 2 constitute
“deferred compensation” payable to a “key employee” of a publicly-traded
corporation pursuant to Section 409A of the Internal Revenue Code of 1986, as
amended, on account of separation from service, such benefit shall not be
payable until six (6) months following Executive’s separation from service and
shall not accrue interest during such 6-month period.
          Notwithstanding anything to the contrary contained herein, the
Executive’s receipt of the benefits described in this Section 2 shall be
contingent upon the Executive (or his executor, as applicable) executing and
delivering to the Company the Release.
As used in this Agreement:
          (A) The term “Sale Transaction ” means the transaction or series of
transactions currently contemplated by the Board of Directors of SunCom (the
“Board”) as of the date of the execution of this Agreement whereby directly or
indirectly (I) an acquisition, merger, consolidation, or other business
combination pursuant to which the business or assets of SunCom are, directly or
indirectly, combined with a third party not controlled (by ownership of a
majority of the voting securities of such buyer or buyers) by SunCom’s current
stockholders; (II) the acquisition, directly or indirectly, by a buyer or buyers
(which term shall include a “group” of persons as defined in Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), of equity
interests or options, or any combination thereof constituting a majority of the
then outstanding stock of SunCom or possessing a majority of the then
outstanding voting power of SunCom (except as may occur with current
stockholders or debtholders as a result of a restructuring), other than a buyer
or buyers controlled by the current SunCom stockholders by ownership of a
majority of the voting securities of such buyer or buyers;

 



--------------------------------------------------------------------------------



 



(III) any other purchase or acquisition, directly or indirectly, by a buyer or
buyers other than a buyer or buyers controlled by the current SunCom
stockholders by ownership of a majority of the voting securities of such buyer
or buyers; or (IV) the formation of a joint venture or partnership with SunCom
or direct investment in SunCom for the purpose of effecting a transfer of a
significant interest in SunCom to a third party.
     (B) The term “Sale Proceeds” means (I) the total amount of cash and fair
market value (on the date of payment) of all property paid or payable (including
amounts paid in escrow) in connection with the Sale Transaction (or any related
transaction), including amounts paid or payable in respect of convertible
securities, preferred equity securities, warrants, stock appreciation rights,
options or similar rights, whether or not vested, plus (II) in the event of a
sale of the capital stock of SunCom and/or its Affiliates, the principal amount
of all indebtedness for borrowed money or other liabilities of SunCom and/or its
Affiliates outstanding as of the closing date of the Sale Transaction, or, in
the case of a sale of assets, all indebtedness for borrowed money or other
liabilities assumed by the buyer. Sale Proceeds shall also include the aggregate
amount of all dividends or other distributions declared by SunCom and/or its
Affiliates after the date hereof other than normal quarterly cash dividends,
and, in the case of a sale of assets, the net fair market value of any current
assets not sold by SunCom and/or its Affiliates, less the book value of the
current liabilities not assumed by the applicable buyer. For purposes of
calculating Sale Proceeds, the value of securities, whether debt or equity, that
are freely tradeable in an established public market will be determined on the
basis of the average closing price in such market for the 10 trading days prior
to the closing of the Sale Transaction (the “Valuation Date”); and the value of
securities that have no established public market or other property will be the
fair market value of such securities or other property on the Valuation Date. If
Sale Proceeds include any restricted stock (i.e. stock in a public company not
freely tradeable), the value of the restricted stock shall be calculated by the
Board in good faith.
     (C) The term “Affiliate”, as applied to a specified person, is a person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the person specified.
  3. Automatic Terminations of the Employment Period. Section 3 of the
January 2007 Letter Agreement is hereby deleted in its entirety and replaced by
the following:
Notwithstanding anything contained in Sections 1(b) and 6(a) of the Original
Employment Agreement or Section 1 of this Agreement (or any other provision of
the Existing Employment Agreement), the Employment Period shall terminate
automatically without the need for notice or any other action by Executive or
the Company as follows:
(a) In the event the process leading to a Sale Transaction is initiated but not
proceeding successfully (in the reasonable judgment of Executive) or such
process is terminated, upon the close of business on September 28, 2007; and

 



--------------------------------------------------------------------------------



 



(b) In the event the process leading to a Sale Transaction is proceeding
successfully (in the reasonable judgment of Executive), upon the earlier to
occur of (i) the closing of a Sale Transaction and (ii) the close of business on
December 31, 2007.
     Upon a termination of the Employment Period pursuant to Sections 3(a) or
3(b) above, Executive shall be entitled to the benefits upon termination
described in Sections 1(a), 1(b), 1(c), 1(d) and 2 of this Agreement (in
addition to any non-severance-related benefits, payments or compensation
provided for in the Existing Employment Agreement).
  4. Business Efforts. The parties acknowledge and agree that the payment of the
Sale Bonus pursuant to Section 2 of this Agreement is intended as compensation
for services rendered to the Company and/or its Affiliates in connection with
the consummation of a Sale Transaction. As a condition to the payment of the
Sale Bonus, the Executive shall be required to devote substantially all of his
business efforts, which shall be a minimum of 40 hours per week (and such
additional hours as may be necessary to fulfill his responsibilities under the
terms of the Existing Employment Agreement and this Agreement, as may be amended
from time to time), to the management and operations of the Company and its
Affiliates pending the consummation of a Sale Transaction. In performance of the
Executive’s duties, the Executive will carry out and follow the directions of
the Board (including the Operating Committee of the Board) in conformance with
all laws and Company rules and policies. The Executive shall perform such duties
(i) at the Company’s offices at 1100 Cassatt Road, Berwyn, Pennsylvania, or
(ii) at any other business location of the Company or any of its Affiliates as
necessary to carry out the operations of the business, or (iii) at any other
location as the proper performance of the Executive’s duties may require with
the direction of the Board or the Operating Committee; provided that the
frequency and duration of any such travel or work at a location other than the
Company’s offices in Berwyn, Pennsylvania at the direction of the Board or the
Operating Committee will be reasonable and take into consideration Executive’s
family and other personal obligations. The Executive shall be entitled to engage
in other activities permitted under Section 2 of the Original Employment
agreement, as amended, subject to the prior consent of the Board which consent
shall not be unreasonably withheld.
  5. Expenses. Notwithstanding Section 4(c) (or any other provision) of the
Original Employment Agreement, as amended, from and after the date of execution
of any agreement to engage in a Sale Transaction, the Company shall pay or
reimburse the Executive for all reasonable expenses incurred or paid by the
Executive in performance of the Executive’s duties solely for the Company and
its Affiliates that are consistent with the policies of the Company and the
business expense policies of the purchaser under such agreement (to the extent
that such purchaser requests Executive’s compliance with such policies and
discloses such policies to Executive).
  6. New Employment/Solicitation. The Executive represents that as of the date
of this Agreement, the Executive has not entered into any agreement (oral or
written) to engage in any employment, consulting or similar agreement or
arrangement pursuant to which the Executive will provide services for any
remuneration for any period during

 



--------------------------------------------------------------------------------



 



which the Executive is employed by the Company or for any period thereafter. The
Executive further represents that he has not solicited any current or former
employee of the Company or its Affiliates for employment or consulting on behalf
of any other person or entity (other than the Company or its Affiliates). In the
event that during the term of employment, the Executive receives any proposal to
provide any person or entity (other than the Company or its Affiliates)
employment, consulting or similar services by the Executive or any other
employee of the Company or its Affiliates for any such period from any third
party, the Executive shall not, without the prior consent of the Board:
(i) enter into any such agreement or arrangement; (ii) otherwise engage in any
discussions, negotiations or other communications with such third party or its
representatives; (iii) solicit any current or former employee of the Company or
its Affiliates for employment or consulting on behalf of any person or entity
(other than the Company or its Affiliates); or (iv) induce or attempt to induce,
influence or attempt to influence any person employed by the Company or its
Affiliates to terminate his or her employment with such entity (other than in
the normal course of carrying out his duties to the Company); provided that
Executive, without seeking or obtaining the prior consent of the Board, shall be
permitted to respond to unsolicited proposals for employment or the provision of
consulting or similar services by informing the person(s) making such proposal
either (i) that Executive is not interested in the proposal or (ii) that
Executive is not permitted to engage in discussions or negotiations with respect
to such proposal until after the consummation of the Sale Transaction.
  7. Remedies. In the event the Executive breaches any obligations under the
terms of his Existing Employment Agreement and this Agreement as may be amended
from time to time, in addition to any other available remedies under the
Existing Employment Agreement and any other plan, arrangement or agreement with
the Company or any of its Affiliates, the Executive will be ineligible to
receive any portion of the Sale Bonus as set forth in Section 2 of this
Agreement; provided that Executive shall not be deemed ineligible for the Sale
Bonus based upon any such breach unless the Company and/or the Board has given
him written notice of such breach, granted him a period during which to cure
such breach of not less than five (5) business days, and he has failed to cure
such breach during such period.
  8. Form of Release. The form of Release attached as an exhibit to the
January 2007 Letter Agreement is hereby deleted in its entirety and replaced by
the form of Release attached hereto as Exhibit A.
  9. All Other Provisions Remain Effective. Except as otherwise expressly
modified by this Agreement, all other terms and conditions of the Existing
Employment Agreement shall continue in full force and effect. In the event of
any inconsistency between the terms of the Existing Employment Agreement and the
terms of this Agreement, the terms of this Agreement shall control. This
Agreement may be executed and delivered in counterparts, each of which shall be
deemed to be an original, but all of which shall collectively constitute the
same instrument.
     Please evidence your acceptance of the foregoing modification to the
Existing Employment Agreement by executing this Agreement where provided below
and returning it to Laura Porter, Senior Vice President of Human Resources by
October 1, 2007 in a sealed envelope marked “confidential”. If you have not
returned a signed copy

 



--------------------------------------------------------------------------------



 



of this letter to her by that date, this offer will be automatically withdrawn
and you will not be eligible to earn the Sale Bonus or the other benefits
provided in this Agreement. If you timely sign and return this Agreement, it
shall constitute the legally valid and binding obligation of the parties hereto,
enforceable against such parties in accordance with its terms, and future
references to your Employment Agreement shall mean the Existing Employment
Agreement as amended by this Agreement.
[Signatures Contained on Next Page]

 



--------------------------------------------------------------------------------



 



(Signature Page for Haskell Letter Agreement- September 16, 2007)
     Pending execution of this Agreement or in the event you elect not to accept
this offer, your employment shall continue under the terms of the Existing
Employment Agreement.

                  SunCom Wireless Holdings, Inc.
 
           
 
  By:   /s/ Edward Evans                   Edward Evans     Chairman,
Compensation Committee of     Board of Directors

                  SunCom Wireless Management     Company, Inc.
 
           
 
  By:   /s/ M. E. Kalogris    
 
                Michael E. Kalogris
Chairman and Chief Executive Officer

                  Executive
 
                /s/ Eric Haskell           Eric Haskell     Executive Vice
President of Finance &     Chief Financial Officer

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Release
MUTUAL RELEASE OF CLAIMS
     FOR AND IN CONSIDERATION OF the benefits to be provided to ERIC HASKELL, an
individual (“Executive”), in connection with the termination of his employment,
as set forth in that certain Employment Agreement by and among SunCom Wireless
Holdings, Inc., a Delaware corporation, and SunCom Wireless Management Company,
Inc., a Delaware corporation (collectively, the “Company”), and Executive, dated
as of May 26, 2006 (to be effective as of December 20, 2005) (the “Original
Employment Agreement”), and thereafter amended by certain Letter Agreements
dated July 12, 2006 (the “2006 Letter Agreement”), January 31, 2007 (the
“January 2007 Letter Agreement”) and September ___, 2007 (the “September 2007
Letter Agreement”) (collectively, the “Employment Agreement”), which are
conditioned upon Executive signing this Release of Claims and to which Executive
is not otherwise entitled, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Executive does hereby
REMISE, RELEASE, AND FOREVER DISCHARGE the Company and each of its past or
present subsidiaries and affiliates, its and their respective past or present
officers, directors, stockholders, managers, members, employees and agents,
their respective successors and assigns, heirs, executors and administrators,
the pension and employee benefit plans of the Company, or of its past or present
subsidiaries or affiliates, and the past or present trustees, administrators,
agents, or employees of the pension and employee benefit plans (hereinafter
collectively referred to as the “Company Parties”), acting in any capacity
whatsoever, of and from any and all manner of actions and causes of actions,
suits, debts, claims and demands whatsoever in law or in equity (“Claims”),
which Executive ever had, now has, or hereafter may have, or which Executive’s
successors, assigns, heirs, executors or administrators hereafter may have
(collectively with Executive, the “Executive Parties”), by reason of any matter,
cause or thing whatsoever from the beginning of Executive’s employment with the
Company to the date of this Release of Claims that arises from, or relates in
any way to, Executive’s employment relationship and/or the termination of
Executive’s employment relationship with the Company, including but not limited
to, any such Claims that have been asserted, could have been asserted, or could
be asserted now or in the future under any federal, state or local laws,
including any claims under the Pennsylvania Human Relations Act, 43 PA. C.S.A.
§§ 951 et seq., as amended, the Rehabilitation Act of 1973, 29 USC §§ 701 et
seq., as amended, Title VII of the Civil Rights Act of 1964, 42 USC §§ 2000e et
seq., as amended, the Civil Rights Act of 1991, 2 USC §§ 60 et seq., as
applicable, the Age Discrimination in Employment Act of 1967, 29 USC §§ 621 et
seq., as amended (“ADEA”), the Americans with Disabilities Act, 29 USC §§ 706 et
seq., and the Employee Retirement Income Security Act of 1974, 29 USC §§ 301 et
seq., as amended, any contracts between the Company and Executive and any common
law Claims now or hereafter recognized and all Claims for counsel fees and
costs; provided, however, that this Release of Claims shall not apply to

 



--------------------------------------------------------------------------------



 



     (a) Any entitlements arising under, or preserved by Sections 6(b) and 6(c)
of the Original Employment Agreement, Sections 1, 2 and 6 of the January 2007
Letter Agreement, and Sections 1, 2 and 3 of the September 2007 Letter
Agreement;
     (b) Claims Executive may have as a holder of securities of the Company so
long as Executive is not the moving, initiating or lead party or that are based
on criminal acts by any of the Company Parties;
     (c) Claims by Executive for vested retirement plan benefits under the
Company’s tax-qualified retirement plans;
     (d) Claims for benefits under any insured group health plan maintained by
the Company, including any right to continuation coverage under COBRA;
     (e) Claims under any directors’ and officers’ liability (or similar)
insurance policy maintained by the Company that may provide coverage to
Executive; or
     (f) Claims by Executive for indemnification under Section 5 of the Original
Employment Agreement and/or to the extent that the Company has provided
indemnification pursuant to the terms of its bylaws, a resolution of the board
of directors or any directors and officers liability policy maintained by the
Company.
     Executive expressly waives all rights afforded by any statute that
expressly limits the effect of a release with respect to unknown claims.
Executive acknowledges the significance of this release of unknown claims and
the waiver of statutory protection against a release of unknown claims which
provides that a general release does not extend to claims that the Executive
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him may have materially affected his settlement with
the Company.
     Executive acknowledges that the restrictive covenants contained in
Section 7 of the Original Employment Agreement will survive the termination of
his employment to the extent set forth therein. Executive affirms that those
restrictive covenants are reasonable and necessary to protect the legitimate
interests of the Company, that he received adequate consideration in exchange
for agreeing to those restrictions and that he will abide by those restrictions.
     In signing this Release of Claims, Executive acknowledges his understanding
that he may not sign it prior to the termination of his employment under the
Employment Agreement, but that he may consider the terms of this Release of
Claims for up to twenty-one (21) days (or such longer period as the Company may
specify) from the date Executive’s employment with the Company under the
Employment Agreement terminates. Executive also acknowledges that he is advised
by the Company Parties to seek the advice of an attorney prior to signing this
Release of Claims; that Executive has had sufficient time to consider this
Release of Claims and to consult with an attorney, if he wished to do so, or to
consult with any other person of his choosing before signing; and that he is
signing this Release of Claims voluntarily and with a full understanding of its
terms. Executive further acknowledge that, in signing this Release of Claims, he
has not relied upon any promises or representations, express or implied, that
are not set forth

 



--------------------------------------------------------------------------------



 



expressly in the Employment Agreement. Executive understands that he may revoke
this Release of Claims at any time within seven (7) days after the date of his
signing by written notice to the Company and that this Release of Claims will
take effect only upon the expiration of such seven-day revocation period and
only if Executive has not timely revoked it.
     In further consideration of Executive’s execution of this Release of Claims
and other consideration provided to the Company by Executive pursuant to the
Employment Agreement, the Company, on behalf of itself and the other Company
Parties, hereby executes this Release of Claims and does hereby REMISE, RELEASE,
AND FOREVER DISCHARGE Executive and the other Executive Parties, of and from any
and all manner of Claims, which the Company Parties, now have, or hereafter may
have, by reason of any matter, cause or thing whatsoever from the beginning of
Executive’s employment with the Company to the date of this Release of Claims
that arises from, or relates in any way to, Executive’s employment relationship
with the Company or the termination thereof, including but not limited to, any
such Claims that have been asserted, could have been asserted, or could be
asserted now or in the future under any federal, state or local laws, any such
Claims that are based on contracts between the Company and Executive and any
such Claims that are now or hereafter recognized under the common law and any
such Claims for counsel fees and costs, but in no event shall this release apply
to any Claim based upon any criminal act by Executive or upon any act of
Executive wholly outside the scope of his duties and employment.

                  SunCom Wireless Holdings, Inc.
 
           
 
  By:        
 
                Edward Evans     Chairman, Compensation Committee of     Board
of Directors

                  SunCom Wireless Management     Company, Inc.
 
           
 
  By:        
 
                Michael E. Kalogris     Chairman and Chief Executive Officer

                  Executive
 
                          Eric Haskell     Executive Vice President &     Chief
Financial Officer

 